Per Curiam.
The nonsuit in this case was properly directed. The cause of the accident was the breaking of a hinge which connected two parts' of a ladder together. Assuming the fact to be, as plaintiff contended, that the hinge was unsafe, and the ladder dangerous -on this account, this condition would have been perfectly obvious to the plaintiff upon inspection, unless it was due to a latent defect, which the master himself could not have ascertained by an inspection on his part.
*241We do not think that the evidence taken subsequent to the trial, upon rule,, is newly-discovered evidence within the meaning of that term. We have, however, examined it, and do not think it would justify the direction of a new trial.-
The rule to show cause is discharged.